Citation Nr: 0819706	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  05-24 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a cardiac condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1979 to March 
2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO decision, which 
denied a claim for service connection for angina, claimed as 
a cardiac condition.  This issue was remanded in a July 2007 
Board decision for further development.


FINDING OF FACT

The veteran is not shown by the competent medical evidence of 
record to have a cardiac condition that is etiologically 
related to a disease, injury, or event in service.


CONCLUSION OF LAW

A cardiac condition was not incurred in or aggravated by 
active duty.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

A VCAA letter dated in December 2004 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant VA medical records are in the file.  All records 
identified by the veteran as relating to the claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  The veteran 
was provided a VA examination for his claim for service 
connection for a cardiac condition most recently in November 
2007.  This examination and opinion are thorough and 
complete.  The examiner noted that the claims file had been 
reviewed.  Therefore, the Board finds this examination report 
and opinion sufficient upon which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The veteran has contended that he has a cardiac condition as 
the result of his active duty service.  See Claim, December 
2004.  Specifically, the veteran claims that he has 
experienced chest pain or angina since approximately 2001.  
See notice of disagreement (NOD), May 2005; VA examination 
report, November 2007.

The Board notes that the veteran's service medical records do 
not reflect a specific diagnosis of a cardiac condition.  An 
October 1981 service medical record showed that cardiac 
arrhythmia was detected on an electroencephalogram (EEG).  An 
October 2002 dual isotope exercise myocardial perfusion 
scintigram revealed paradoxical diffuse decreased perfusion 
of anteroseptal wall at rest, which improved with stress, and 
normal left ventricular wall motion with a post stress left 
ventricular ejection fraction of 51 percent.  A November 2004 
service medical record indicated normal heart pulses and 
regular heart rhythm and rate.  A January 2005 pre-discharge 
examination revealed an abnormal exercise study, angina, and 
a first degree atrioventricular (AV) block.  See Heart Center 
examination report, January 2005; pre-discharge examination 
report, January 2005.  A service medical record from February 
2005 also noted complaints of chest pain.

However, despite the veteran's in-service complaint of chest 
pain and abnormal exercise study, the Board notes that the 
greater weight of probative evidence is against finding that 
the veteran has an underlying cardiovascular disability.   
Absent competent evidence of the existence of a disability, 
service connection cannot be granted.  See Degmitech v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

In November 2007, the veteran underwent a VA examination.  At 
this time, the veteran reported that he began having chest 
pain in 2001.  The veteran claimed that he continued to have 
angina approximately twice per year.  The examiner noted the 
2002 stress test, which showed normal ejection fraction, and 
the January 2005 stress test, which showed a first degree AV 
block.  He also noted the veteran's report of a normal 
angiogram, conducted shortly after his discharge from 
service.  At the time of the November 2007 VA examination, 
the veteran reported that his chest pain had increased to 4 
to 5 times per year.  

After reviewing the claims folder and examining the veteran, 
the examiner concluded that another stress test, 
echocardiography, or angiography would be unnecessary.  He 
stated that any further stress testing would not elucidate an 
etiology of the veteran's chest pain, as it does not seem to 
be coronary related.  Finally, the examiner acknowledged that 
the veteran had a first-degree AV block, but the examiner did 
not treat this diagnosis as evidence of cardiovascular 
disease, and, in fact, the examiner specifically found that 
there was no discernible evidence of any cardiovascular 
disease to account for his chest pain.  The veteran had 
stress testing without evidence of anginal symptoms and with 
normal ejection fractions.  He also acknowledged that a 
possible diagnosis of Prinzmetal angina could be entertained 
but stated it is "less likely," given the clinical history 
of his symptoms.

While the Board recognizes the veteran's sincere belief in 
his claim, the competent medical evidence of record does not 
show the veteran to have a current cardiac condition; thus, 
there may be no service connection for this claimed 
disability.  The Board notes that the examiner at the 
November 2007 VA examination referred to a possible diagnosis 
of Prinzmetal angina.  However, the examiner found that it 
was "less likely" that such a diagnosis was warranted; 
thus, qualifying his conclusion as being one that weighs 
against such a finding.  As such, the suggestion of 
Prinzmetal angina does not meet the standard of there being 
an approximate balance of positive and negative evidence for 
VA to resolve doubt in favor of the veteran.  

The Board notes that a symptom alone, such as angina, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  In this instance, 
the preponderance of the evidence is against finding that the 
veteran's angina is attributable to a cardiovascular disease, 
and there is no other competent evidence identifying an 
underlying cause for the angina.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a cardiac condition, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to service connection for a cardiac condition is 
denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


